UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-6416



ADI SUPREME GOD ALLAH, a/k/a Albert Jones,

                                              Plaintiff - Appellant,

          versus


JOHN DOE, of SCDC Cooper Trust Fund; BOWIE, of
Inmate Grievance Branch; SPRATTING, of ECI
Business Office; SCOTT JOHNSON, Agent of SCDC,
ECI, IGC in their individual and official
capacity,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Falcon B. Hawkins, Senior District
Judge. (CA-98-2188-2-11AJ)


Submitted:   June 21, 2001                    Decided:   July 3, 2001


Before WIDENER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Adi Supreme God Allah, Appellant Pro Se.      James E. Parham, Jr.,
Irmo, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Adi Supreme God Allah appeals the district court’s order deny-

ing relief on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.

We have reviewed the record and the district court’s opinion

accepting the magistrate judge’s recommendation and find no re-

versible error.    Accordingly, we affirm on the reasoning of the

district court.    Allah v. Doe, No. CA-98-2188-2-11AJ (D.S.C. Feb.

7, 2001).     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                           AFFIRMED




                                  2